                 Case 18-01102-EPK         Doc 65     Filed 05/09/19      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov
In Re:

THOMAS FREDERICK SCHMIDT SR.,                          Case No. 17-24514-BKC-EPK
                                                       Chapter 7
      Debtor,
_____________________________________/

WALMOL HOLDINGS, LLC, MARC SPORN Adversary Case No. 18-01102-BKC-EPK
and MEDI BIOTECH, LLC,

         Plaintiffs,

vs.

THOMAS FREDERICK SCHMIDT SR.,

      Defendant.
_____________________________________/

              DEFENDANT’S AMENDED DISCLOSURE OF EXPERT WITNESSES

         Pursuant to the Order Setting Filing and Disclosure Requirements for Pretrial and Trial

[ECF No. 3], Defendant, Thomas Frederick Schmidt, Sr. (“Defendant”) hereby submits his

Amended Expert Witness Disclosures:

         1.      Richard Dotson, CPA/ABV, CFF
                 RMD Forensics
                 2005 West Cypress Creek Road, Suite 104c
                 Fort Lauderdale, Florida 33309
                 Phone No.: (954) 328-6361

         2.      All witnesses and experts on the Plaintiffs’ witness list to the extent not objected

to by the Defendant.
               Case 18-01102-EPK         Doc 65     Filed 05/09/19      Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of May, 2019, I electronically filed this

document with the Clerk of Court using CM/ECF. I also certify that the document is being

served this day on all counsel of record or pro se parties via transmission of Notices of Electronic

Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

who are not authorized to receive electronically Notices of Filing.

                                              Respectfully submitted,

                                              MARSHALL GRANT, PLLC
                                              Counsel for Defendant
                                              197 South Federal Highway, Suite 200
                                              Boca Raton, Florida 33432
                                              Telephone No. 561.361.1000
                                              Facsimile No. 561.672.7581
                                              Email: jgrant@marshallgrant.com

                                              By:   /s/ Joe M. Grant
                                                      JOE M. GRANT
                                                      Florida Bar No. 137758


                                         SERVICE LIST

SERVED VIA CM/ECF NOTICE:

Nathan G. Mancuso, Esquire on behalf of Plaintiffs; ngm@mancuso-law.com
